Citation Nr: 1516637	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Appropriate notice was provided in a May 2013 letter.  The claim was subsequently readjudicated in a June 2013 statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was afforded VA examinations evaluating his service-connected disabilities in February 2012.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it provides findings relevant to the criteria for rating the service-connected disabilities and addressed the impact of the Veteran's disabilities on his employment.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a combined rating of 80 percent.  He is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, type 2, rated as 20 percent disabling; right foot neuropathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling, left foot neuropathy, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable, and erectile dysfunction, rated as noncompensable.  As the Veteran has a combined disability rating of 80 percent, with at least one disability rated as more than 40 percent disabling, he has met the scheduler criteria for a TDIU.

The Board finds that the evidence of record is against a finding that the Veteran is incapable of substantially gainful employment due to his service-connected disabilities.  

The Veteran's service-connected disabilities were evaluated at VA examinations in February 2012.  A February 2012 VA audiological examination report reflects that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including the ability to work.  The Veteran denied any significant changes in his hearing since his previous VA examination in September 2008, but claimed his wife often complained that he was unable to hear.  

A VA evaluation of his PTSD reflects that the Veteran reported he was retired.  He stated that he believed he could have attained at least two promotions "if I wasn't such a hard person to get along with."  The Veteran acknowledged his belief that his symptoms of PTSD cost him two promotions during his years of employment.  The VA examination report reflects that the Veteran continued to report moderate symptoms of re-experiencing the events, symptoms of avoidance, and hyperarousal.  The VA examiner opined that: "his symptoms of PTSD are mild to moderate at this time and are NOT interfering with his employability status.  It is the opinion of this examiner that the Veteran's occupational functioning is NOT impaired to the extent that he is unemployable"  The VA examiner stated that the Veteran's functional occupational impairment (specific to his symptoms of PTSD) is likely to be mild in nature which is suggestive that the Veteran would be able to maintain some type of gainful employment (as exemplified by his history of gainful employment.  The examiner stated that it is "certainly possible that this Veteran could maintain gainful employment if his occupational setting were consistent with his preferences."  The VA examination report reflects that the Veteran had a GAF score of 65.  The VA examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had symptoms including difficulty falling or staying asleep and irritability or outbursts of anger.    

Another February 2012 VA examination evaluated the Veteran's diabetes symptoms.  The VA examiner found the Veteran's diabetes and complications of diabetes did not impact his ability to work.  The VA examiner noted that the Veteran stated he had a routine retirement as a mechanical engineer in 2001, then worked two years as a planner at Home Depot.  He said he was fired for insubordination when they demanded too much of him.  He stated that since then, he works occasionally as a light laborer/light helper for a friend who rehabilitates homes.  He can walk a maximum of 200 yards (crossing street and into building for the appointment) limited by pain, numbness, fatigue in right leg even wearing brace.  One flight stairs up or down not limiting.  He denied limitation in sitting or sedentary activities, except he got up to urinate every 2 to 3 hours daily.  In separate VA examinations, the VA examiner found the Veteran's diabetic peripheral neuropathy and erectile dysfunction did not impact his ability to work.  The Veteran had mild intermittent pain on his right lower extremity, moderate paresthesias and/or dysesthesias in his right lower extremity, and mild paresthesias and/or dysesthesias in his left lower extremity.  He had moderate incomplete paralysis of the right sciatic nerve and mild incomplete paralysis of the left sciatic nerve.  

The Veteran applied for Social Security disability benefits and the records have been associated with the claims file.  An October 2011 record reflects that the Veteran reported he was unable to work because of diabetes, chronic obstructive pulmonary disease (COPD), asthma, dropped foot, and PTSD.  The SSA found there was insufficient evidence to show he was disabled, therefore benefits were denied.  In a form completed for the SSA, the Veteran indicated that his daily activities typically include going to the grocery store and doing laundry.  He reported occasionally babysitting his grandson.  He indicated he was no longer able to play golf and softball, lift over 40 pounds, or climb stairs.

An August 2011 SSA record indicates the Veteran was interviewed in person.  The examiner noticed no degree of limitations.  In a May 2011 VA treatment record, the Veteran reported having personal signs/symptoms of stress of isolating, becoming agitated and procrastinating.  He reported that on a typical day, he got his youngest grandson up, took him to daycare or took care of him, and performed outdoor activities and housework. His hobbies/interests included mushroom hunting, camping, and golf.  He reported waking up 3 to 4 times per night.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by non-service connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In his July 2011 claim for entitlement to a TDIU, the Veteran indicated he had worked as a telephony engineer and he had completed one year of college.  The Veteran indicated that he did not leave his employment because of his disability when he last worked in 2002.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities do not prevent him from maintaining substantially gainful employment.  The record reflects that the Veteran's service-connected disabilities do not prevent him from being employed.  The February 2012 VA examination reports indicate the Veteran's service-connected disabilities did not impact his ability to work.  The February 2012 VA examiner specifically found the Veteran had only mild to moderate PTSD symptoms that were not interfering with his employability status.  The August 2011 SSA record also indicates  no degree of limitations were noted on examination.  The February 2012 VA examiner found the Veteran's diabetes and complications of diabetes did not impact his ability to work.  At the February 2012 VA examination, the Veteran denied having any limitation in sitting or sedentary activities.  He has a background as a telephony engineer with one year of college, indicating he has the skills required for a sedentary position.  Although the Veteran has asserted that he is unable to work due to his service-connected disabilities, the Board finds the February 2012 VA examination reports evaluating the Veteran's symptoms and their impact on his ability to work to be more probative.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


